MILLS, Judge.
The employer/carrier appeal a compensation order awarding temporary total disability (TTD) and reserving jurisdiction over attorney’s fees. We reverse.
The reports of Dr. Averbuch are not competent substantial evidence to support the award. There being no other medical evidence of temporary total disability, and no work search having been conducted, the award of TTD is not supported by the record. The cause is remanded for further proceedings based on the existing record.
McCORD and SHIVERS, JJ., concur.